Citation Nr: 9926109	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-41 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes prior to November 7, 1996.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran, who had active service from April 1972 to 
May 1975, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.  

In July 1998 the Board REMANDED the case for additional 
development, a rating decision dated in April 1999 
subsequently granted a permanent and total disability rating 
for pension purposes, effective November 7, 1996.  As such, 
the issue remaining for appellate review is entitlement to 
pension benefits prior to that date.  

In addition, the Board notes that in the April 1999 rating 
decision, the RO denied the veteran entitlement to special 
monthly pension by reason of being in need of regular aid and 
attendance or by reason of being housebound due to 
nonservice-connected disabilities, and notified the veteran 
of such denial in a May 5, 1999 letter.  However, the Board 
also notes that the May 5, 1999 RO letter fails to notify the 
veteran of his appellate rights relating to the denial of 
this claim.  As such, this matter is referred to the RO for 
appropriate action.



FINDING OF FACT

Prior to November 7, 1996, the veteran's nonservice-connected 
disabilities are shown to be of such a nature and severity as 
to preclude the performance of substantially gainful 
employment.  



CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes effective prior to November 7, 1996 have 
been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (1998).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities.  
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 4.15 
(1998).  This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  However, a veteran who 
suffers the permanent loss of one or more limbs, or the sight 
in both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes on a de facto basis.  See 38 
C.F.R. § 4.15.  Permanent total disability evaluations for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  See 38 C.F.R. § 3.342(b) (1998).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving that the individual 
(as opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (1998).  Under this 
analysis, if there is only one such disability, it must be 
ratable at 60 percent or more, and; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, with a combined disability rating of 
at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1998).

In this case, prior to November 7, 1996, the RO assigned the 
veteran a combined 50 percent evaluation for his nonservice 
connected disabilities.  See 38 C.F.R. § 4.25.  These 
disabilities included panic attacks, rated as 30 percent 
disabling under Diagnostic Code 9410; mitral valve prolapse, 
rated as 10 percent disabling under Diagnostic Code 7000; 
hypertension, rated as 10 percent disabling under Diagnostic 
Code 7101; chronic low back pain, rated as 10 percent 
disabling under Diagnostic code 5295; and a fractured left 
ankle, rated as noncompensable under Diagnostic Code 5273.  
Thus, prior to November 7, 1996, the veteran did not meet the 
percentage requirements for an award of nonservice-connected 
disability pension benefits under the objective criteria.

In reviewing the evidence of record, however, the Board finds 
that there is a basis for granting a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) and 4.17.  The evidence 
reveals that the veteran has been treated for his panic 
attacks since at least 1984 by various health care providers 
including, but not limited to, William D. Fiorini, M.D., and 
the Tri-County Mental Health and Counseling, Inc.

Specifically, the Board finds that the evidence includes 
January 1991 notations from the Tri-County Mental Health and 
Counseling, Inc., indicating the veteran's possible diagnosis 
was obsessive-compulsive with anxiety which triggered 
tachycardia with sympathetic hyperactivity.  In addition, 
October 1992 notations reveal the veteran was taking 2 
milligrams of Xanax three times per day to control his 
anxiety, and March 1993 notations show he suffered from panic 
disorder with agoraphobia characterized by daily panic 
attacks lasting from ten minutes to eight hours.  
Furthermore, October 1994 statements by William D. Fiorini, 
M.D., indicate the veteran's panic attacks were "truly 
disabling."  

Lastly, the record includes evidence showing the veteran has 
an 8th grade education, has been unemployed for at least the 
last 10 years, and has been receiving Social Security 
Administration benefits since June 1992 for anxiety related 
disorders and disorders of the back.

After a review of the evidence, the Board finds that, 
although the veteran may be able to obtain marginal 
employment, there is no evidence in the records showing that 
he may be able to sustain such employment once obtained, or 
that he will be able to secure and retain better employment, 
due to the severity of his nonservice connected panic 
attacks.  See 38 C.F.R. § 4.17(a) (1998).  As such, the Board 
finds that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of a disability 
which is likely to be permanent, and thus, concludes that 
entitlement to a permanent and total disability rating for 
pension purposes effective prior to November 7, 1996 is 
warranted.  See 38 C.F.R. § 3.102, 3.321(b)(2), 4.17.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a permanent and total 
disability rating for pension purposes prior to November 7, 
1996 is granted.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 

